Citation Nr: 0425829	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for mild scoliosis, upper 
lumbar and lower dorsal spine (claimed as a back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

During the May 2004 Travel Board hearing before the 
undersigned Veterans' Law Judge, the veteran withdrew the 
issue of service connection for checst pains.  It is no 
longer before the Board and will not be further addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

During the May 2004 travel Board hearing, the veteran 
identified private physicians who treated him for his claimed 
back injury.  Thereafter, by correspondence dated in June 
2004, the veteran's representative indicated that the veteran 
identified a private physician, from whom he received 
treatment for the claimed back injury.  The representative 
noted that he attempted to obtain the private medical 
records, but did not have any success, and requested 
assistance in the matter.  Therefore, the RO should contact 
the veteran and request the names of the private physicians 
who treated him for the claimed back injury, in order to 
obtain any outstanding treatment records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, they should be given 
the opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for the claimed 
back injury.  Of particular interest 
would be the private treatment records, 
as identified by the veteran during the 
travel Board hearing, from the private 
physicians who treated him for the 
claimed back injury.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for association with the 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
presence of any mid or low back disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to indicate whether any 
present any mid or low back disorder is 
related to any back pathology noted in 
the service medical records.  Adequate 
reasons and bases are to be provided for 
any opinion rendered. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



